PER CURIAM:
Hugo Roman Almendarez-Torres appeals his judgment of conviction and sentence after pleading guilty to reentry after deportation in violation of 8 U.S.C. § 1326. He argues that he was charged with and pleaded guilty to § 1326(a), simple reentry, but that he was sentenced as if he had pleaded guilty to reentry following a conviction for an aggravated felony for purposes of § 1326(b)(2). His argument is foreclosed by this court’s opinion in United States v. Vasquez-Olvera, 999 F.2d 943 (5th Cir.1993), cert. denied, 510 U.S. 1076, 114 S.Ct. 889, 127 L.Ed.2d 82 (1994).
AFFIRMED.